Citation Nr: 1000798	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  00-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
panic attacks, anxiety, and social phobias. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for PTSD, social phobias, anxiety, and panic 
attacks.  

In a June 2008 decision, the Board denied the Veteran's 
service connection claim for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Order, the Court 
vacated the June 2008 Board decision, and remanded the case 
to the Board for further proceedings consistent with an April 
2009 Joint Motion for Remand. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the Introduction, the Board's June 2008 decision 
denying the Veteran's claim of entitlement to service 
connection for PTSD was vacated and remanded by the Court.  
The reason for the remand was that the parties to the Joint 
Motion determined that the Board had not considered the 
Veteran's claim to include panic attacks, anxiety, or social 
phobias.  The parties also noted that a remand was warranted 
in light of the recent Court decision in Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009), which held that a claim for PTSD 
should not be limited to only that diagnosis but should also 
consider other mental disabilities.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran 
asserts that his current psychiatric disability is related to 
service, including various stressors.  The record shows 
diagnoses for various psychiatric disabilities, including 
anxiety and depression.  While the Veteran was afforded a 
PTSD examination in September 2007, he has not been provided 
an examination for any other currently diagnosed psychiatric 
disabilities.  In this regard, the Board notes that service 
treatment records are negative for any findings or complaints 
of a psychiatric disability.  On remand, the Veteran should 
be afforded an examination to determine the nature and 
etiology of any current psychiatric disability.  

Further, in light of its potentially probative value, the RO 
should obtain copies of the Veteran's VA treatment records 
since October 2006.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's inpatient 
and outpatient treatment records from 
the Columbus VA Medical Center since 
October 2006.  If such records are not 
available, such must be annotated into 
the record.

2.	The RO must schedule the Veteran for an 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability, including specifically, an 
assessment as to whether any current 
disability is etiologically related to 
service. The claims file and a copy of 
this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

For each psychiatric disability found, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to 
the Veteran's period of active service, 
to include the Veteran's purported in-
service stressor events.  The examiner 
should provide a rationale for the 
opinion provided and reconcile any 
opinion with any contradictory evidence 
of record.

3.	If a diagnosis of PTSD is rendered or 
the examiner attributes a diagnosed 
psychiatric disorder to an inservice 
stressor, the RO/AMC should make all 
efforts to verify the Veteran's 
purported stressor(s).  Such should 
include, but not limited to, requesting 
that the Veteran provide additional 
information  sufficient enough to allow 
for verification, and a formal 
determination if it is deemed that the 
purported stressors are incapable of 
verification with supporting rationale.  

4	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim for service connection for a 
psychiatric disability, to include 
PTSD, panic attacks, anxiety, and 
social phobias.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

